COURT OF APPEALS

                                     Thirteenth District

                             Corpus Christi - Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi - Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00604-CR                                         (Tr.Ct.No. CR-5305-10-E)

JAMES DARYLL LAWRENCE
SCOTT,                                                                         Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.

                  On appeal to this Court from Hidalgo County, Texas.

                                      * * * * * * *


                                    JUDGMENT

On appeal from the 275th District Court of Hidalgo County, Texas, from a judgment
signed August 28, 2012. Memorandum Opinion by Chief Justice Valdez. Do not
publish. TEX. R. APP. P. 47.2(b).

THIS CAUSE was submitted to the Court on October 1, 2013, on the record and
appellant’s brief. These having been examined and fully considered, it is the opinion of
the Court that there was some error in the judgment of the court below, and said
judgment is hereby AFFIRMED AS MODIFIED.

It is further ordered that this decision be certified below for observance.

                                       *******
                               DORIAN RAMIREZ, CLERK